department of the treasury internal_revenue_service irs p o box cincinnati oh number release date uil dear date date employer id number contact person id number contact telephone number form you must file tax years this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 letter rev catalog number 47635z sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 a other than c redacted letter final adverse determination under sec_501 other than c - no protest letter rev catalog number 47635z department of the treasury internal_revenue_service p o box irs cincinnati oh legend x name of state y date z name of entity dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 a of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you formed as an llc in the state of x on y your articles of organization state that you shall be operated at all times exclusively for charitable religious educational or scientific purposes your sole member is z an organization described in sec_501 of the internal_revenue_code you operate under a standing resolution of your sole member you maintain a building for your member and other fraternal organizations to use your activities consist of the following e e paying all county taxes and assessments paying all recurring monthly bills including utilities garbage removal snow removal telephone internet supplies and equipment collecting rents from the fraternal organizations that use your facility maintaining and updating all yearly contracts performing day to day building maintenance scheduling all activities by the fraternal groups using the facility and maintaining monthly board meeting minutes you do not provide for the payment of life sick accident or other_benefits to members you state that your net_earnings are devoted to providing a safe place for masons to meet and that you support the activities of various local masonic organizations by maintaining the building grounds and collecting the rents for many fraternal activities your primary source of revenue is rental income received from the fraternal organizations using your facility you initially indicated that you do not operate under the lodge_system but that you operate for the exclusive benefit of the members of an organization operating_under_the_lodge_system you later stated that you do in fact operate under the lodge_system are largely self-governing and are a subordinate organization of your sole member z law sec_501 of the code provides for exemption of domestic_fraternal_societies orders or associations that operate under the lodge_system devote their net_earnings exclusively to religious charitable scientific literary educational and fraternal purposes and do not provide for the payment of life sick accident or other_benefits sec_1_501_c_8_-1 states that a fraternal beneficiary society is exempt from tax only if operated under the lodge_system or for the exclusive benefit of the members so operating operating_under_the_lodge_system means carrying on its activities under a form of organization that comprises local branches chartered by a parent organization and largely self-governing called lodges chapters or the like sec_1_501_c_10_-1 states that an organization will qualify for exemption under sec_501 of the code if it is a domestic fraternal beneficiary society order or association described in sec_501 and the regulations thereunder except that it does not provide for the payment of life sick accident or other_benefits to its members and devotes its net_earnings exclusively to religious charitable scientific literary educational and fraternal purposes revrul_73_192 1973_1_cb_224 states that an organization whose sole purpose and activity is to provide life sick_and_accident_benefits for its members may qualify for exemption under sec_501 of the code even though it does not operate under the lodge_system it must be composed exclusively of members of a lodge of a fraternal beneficiary society operating_under_the_lodge_system revrul_76_457 1976_2_cb_155 states that a domestic fraternal beneficiary society of farmers operated under the lodge_system that does not itself provide for the payment of life sick accident or other_benefits to its members but arranges with insurance_companies to provide optional insurance to its members and devotes its net_earnings exclusively to religious charitable scientific literary educational and fraternal purposes does not qualify for exemption under sec_501 of the code but does qualify under sec_501 revrul_81_117 1981_1_cb_346 states that an organization that does not conduct any fraternal activities or operate under the lodge_system but does operate exclusively for the benefit of certain related domestic_fraternal_societies operating_under_the_lodge_system does not qualify for exemption under sec_501 of the code the organization is organized and operated for the purpose of holding_real_estate for the use and benefit of certain related fraternal societies each of the related societies is described in sec_501 of the code and has representation on the corporation's board_of trustees the organization does not operate under the lodge_system letter rev catalog number 47628k union v marlow 374_f_775 defines fraternal society as an association or society whose members have adopted the same or a very similar calling avocation or profession or who are working in union to accomplish some worthy object and who for that reason have banded themselves together 19_tc_240 held that an association of persons without common ties and objectives lacked the fraternal characteristic required for exemption of fraternal beneficiary societies application of law to meet the requirements for sec_501 of the code an organization must be a fraternal association operated under the lodge_system which devotes its earnings exclusively to religious charitable scientific literary educational and fraternal purposes as stipulated in sec_1_501_c_10_-1 you are not operated under the lodge_system as defined by sec_1_501_c_8_-1 because you do not carry on your activities under a form of organization that comprises local branches chartered by a parent organization and largely self-governing called lodges chapters or the like you are not a lodge or chapter of a masonic organization which it has chartered but an organization of a completely different kind a wholly owned subsidiary of z formed for the purpose of managing its real_property furthermore you do not fall under the exception for certain organizations operated for the exclusive benefit of the members of an organization operating_under_the_lodge_system this exception applies only to an organization of the kind described in revrul_73_192 which can qualify for exemption under sec_501 if its sole purpose and activity is to provide life sick_and_accident_benefits for members of a lodge of a fraternal beneficiary society operating_under_the_lodge_system you do not provide for life sick_and_accident_benefits and therefore do not meet the exception furthermore you do not qualify for exemption under sec_501 because your activities lack both fraternal and charitable characteristics unlike the organization described in revrul_76_457 you do not conduct any fraternal activities and your earnings are not devoted exclusively to religious charitable scientific literary educational and fraternal purposes for these reasons you do not qualify under sec_501 of the code you resemble closely the organization described in revrul_81_117 which does not conduct any fraternal activities or operate under the lodge_system but holds real_estate for the use and benefit of certain related fraternal societies although this organization supports the activities of various local masonic organizations by holding or maintaining the real_estate they use in common in exactly the same way that you say you do it does not qualify for exemption under sec_501 of the code for the same reasons you do not qualify for exemption under sec_501 you are not a fraternal association or society as defined in union v marlow because you do not have members who have banded themselves together to work in union to accomplish some worthy object you are not an association of natural persons at all but a corporation the sole member of which is a non-profit corporation or association because you are not a fraternal association or society you do not qualify under sec_501 of the code letter rev catalog number 47628k like fraternal order of civitans v commissioner you do not qualify for exemption because you are not an association of persons with common ties and objectives conferring on you a fraternal character conclusion based on the information submitted you do not qualify for exemption under sec_501 because you are not a fraternal association or society not operated under the lodge_system and lack both fraternal and charitable characteristics you were formed to maintain a building for use by various local fraternal organizations but unlike the fraternal organizations using your facility you are not conducting any religious charitable scientific literary educational or fraternal activities if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative e one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we'll continue to process your case considering the information you provided if you haven’t provided a letter rev catalog number 47628k basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh _ internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter enclosure publication sincerely jeffrey i cooper director exempt_organizations rulings and agreements letter rev cataiog number 47628k
